Citation Nr: 0811409	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of in-service 
treatment of pilonidal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from February 1957 to January 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the outset of this discussion, the Board notes that the 
veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973, and have not been located.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

After the RO learned that no other records for the veteran 
could be located, the RO requested morning reports for the 
veteran's unit.  The RO was advised that the search for 
morning reports should be narrowed to a 3-month period, and 
the RO requested more specific information from the veteran.  
By a statement provided in February 2008, the veteran has 
identified the 3-month period during which he believes it is 
most likely that his treatment for the cyst near his tailbone 
occurred.  

July 2002 clinical records disclose that the veteran 
apparently sought treatment for a pilonidal cyst.  The 
veteran contends that, while serving in Germany, he developed 
severe inflammation in his tailbone region, and as a result, 
doctors inserted a drainage tube near his tailbone to relieve 
the inflammation toward the end of his service.  It is the 
veteran's contention that this drainage tube was left in, and 
remains to this day, causing chronic discomfort and 
inflammation in the tailbone region.  His service discharge 
was in January 1959.  

The veteran submitted a statement from his wife in March 
2005, in which his wife indicated that the veteran was in 
fact operated on in service, and has had a drainage tube in 
his tailbone region for over 45 years.  The examiner who 
provided outpatient medical treatment in July 2002 did not 
confirm the presence of a drainage tube, but did record 
finding a small hole in the coccyx region.  The records also 
indicated the presence of a pilonidal cyst in the coccyx area 
that had been present since the veteran's military service, 
but it is unclear whether this is based on medical evidence 
or the veteran's self-reported history.  

The veteran requested a VA Compensation and Pension 
examination.  In view of the circumstances, such examination 
needs to be conducted to provide the veteran with an 
opportunity to fully develop his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to 
assist and notify him, set forth in the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A., 5107 (West 2002 & Supp. 2007), and 
implementing regulations, including 38 
C.F.R. § 3.159 (2007).  The notice should 
include an explanation as to the 
information or evidence needed to 
determine an effective date and a 
disability rating if the claim for service 
connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Each 
item of notice described in this paragraph 
should be issued prior to issuance of a 
supplemental statement of the case (SSOC).  

2.  The veteran's current VA medical 
records from July 2002 to the present 
should be obtained (to the extent there 
are any).  

3.  The AMC should obtain the morning 
reports for the 3-month period identified 
by the veteran in his February 2008 
statement - November 1958 through January 
1959.

4.  The veteran should be afforded a 
Compensation and Pension examination of 
his tailbone area as he requested.  The 
examiner should be provided with a copy of 
the Remand and the veteran's claims file.  
The examiner should review the relevant 
documents in conjunction with the 
examination.  After completing the 
examination, the examiner should answer 
the following questions:

(a) Does the veteran currently have 
residuals of a pilonidal cyst, to include 
residuals of an operation where a drainage 
tube was inserted into his tailbone 
region?  

(b) If so, is it at least as likely as not 
that these residuals are from a procedure 
performed during active service?  The 
examiner should provide a written summary 
of the relevant medical evidence reviewed, 
and a rationale for all opinions 
expressed.  

5.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it be determined if the veteran's claim 
can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

